Citation Nr: 0418276	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chloracne, asserted 
to be secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints, including the shoulders, hands, 
and knees.  

3.  Entitlement to service connection for a back disability, 
including degenerative disc disease of the lumbar spine with 
right leg radiculopathy.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from April 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issues of entitlement to service connection for chloracne, 
asserted to be secondary to in-service exposure to 
herbicides; degenerative joint disease of multiple joints, 
including the shoulders, hands, and knees; and a back 
disability, including degenerative disc disease of the lumbar 
spine with right leg radiculopathy.  

The January 2003 rating action also denied entitlement to a 
permanent and total disability rating for pension purposes.  
The matter was made the subject of the statement of the case, 
but the veteran limited his substantive appeal to the issues 
discussed above and the pension claim is not currently before 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran served in the Republic of Vietnam during his 
period of active military duty.  

3.  There is no competent evidence that the veteran has 
chloracne.  

4.  The veteran's degenerative joint disease of his shoulders 
and knees was not present in service or within the first post 
service year and is not otherwise related to his period of 
active duty.  

5.  There is no competent evidence that the veteran has 
degenerative joint disease of the hands.  
CONCLUSIONS OF LAW

1.  Chloracne was not incurred or aggravated in service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.313 (2003).  

2.  Degenerative joint disease of multiple joints, including 
the shoulders, hands, and knees, was not incurred in or 
aggravated by active military duty and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in August 2002 and the statement of the 
case (SOC) issued in July 2003, the RO informed the veteran 
of the provisions of the VCAA, the criteria used to 
adjudicate his service connection (chloracne and degenerative 
joint disease of multiple joints) claims, the type of 
evidence needed to substantiate these issues, as well as the 
specific information necessary from him.  Further, the July 
2003 SOC advised the veteran of the evidence of record and of 
the reasons and bases for the decision.  In addition, in the 
August 2002 letter, the RO specifically notified the veteran 
that VA would assist in obtaining identified records but that 
it was his duty to give enough information to enable VA to 
obtain any such available additional records and that he had 
the responsibility of making sure that the RO received the 
applicable records.  

Moreover, in the August 2002 letter, the RO informed the 
veteran of his opportunity to submit "information describing 
additional evidence or the evidence itself."  This 
statement, which references the veteran's opportunity to 
provide VA with information describing additional evidence, 
or with the evidence itself, appears to satisfy the "fourth 
element" of the VCAA notice requirements (which stipulates 
that VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in the August 
2002 letter, which was issued prior to the initial denial of 
the service connection (chloracne and degenerative joint 
disease of multiple joints) claims in January 2003.  
Consequently, the Board finds no defect in terms of the 
timing of the VCAA notice requirement.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the service connection 
(chloracne and degenerative joint disease of multiple joints) 
issues on appeal would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Service Connection For Chloracne, Asserted To Be 
Secondary To In-Service Exposure To Herbicides

A.  Factual Background

According to the DD 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD 214), the veteran served 
in the United States Army from April 1967 to April 1970.  
During that time, he served in the Republic of Vietnam from 
July 1969 to April 1970.  As a result of his active military 
duty, he received the Vietnam Service Medal as well as the 
Vietnam Campaign Medal.  

According to the service medical records, between September 
1967 and October 1969, the veteran was treated for a rash on 
various parts of his body, including his buttocks, groin, and 
the upper part of his body.  Mild intertrigo was initially 
diagnosed in October 1967.  Subsequent diagnoses included 
tinea versicolor.  

In March 1996, the veteran underwent a VA skin other than 
scars examination.  In the report of this evaluation, the 
examiner noted that the veteran had tinea versicolor of his 
trunk.  Further, the examiner explained that, although the 
veteran had a history of bilateral intertrigo of the groin, 
this condition was "practically inactive" on the day of the 
post-service examination.  

By a July 1996 rating action, the RO granted service 
connection for tinea versicolor.  In addition, the RO 
assigned a noncompensable evaluation to this disorder, 
effective from February 1996.  

According to pertinent evidence subsequently received, in 
September 1978, the veteran sought VA medical treatment for 
complaints of a fungus infection on his chest, back, neck, 
and arm.  Thereafter, in September 1988, the veteran again 
sought VA medical care for complaints of a rash on his back, 
arms, neck, and chest.  A physical examination demonstrated 
the presence of scaly lesions on the veteran's trunk and 
neck.  The examiner diagnosed tinea versicolor.  

Thereafter, in June 1996, the veteran complained of a rash on 
his upper chest.  A VA diagnostic impression was described as 
a fungal infection.  A VA outpatient evaluation subsequently 
completed in December 2002 reflected no rashes or bruising of 
the veteran's skin.  

B.  Analysis

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See, 38 C.F.R. § 3.309(e), 
Note 2 (2003).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
Id.  See also McCartt v. West, 12 Vet. App. 164, 168 (1999).  
Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2003).  

Throughout the current appeal in the present case, the 
veteran has contended that he incurred chloracne as a result 
of his active military duty.  In particular, the veteran has 
consistently maintained that this disability occurred as a 
result of his exposure to Agent Orange during his service in 
Vietnam.  In this regard, the Board acknowledges that the 
veteran's service personnel records confirm that he served in 
Vietnam.  

Significantly, however, a review of the claims folder 
indicates that the veteran has not been diagnosed with 
chloracne.  Specifically, the relevant post-service medical 
records which have been obtained and associated with the 
claims file reflect diagnoses of tinea versicolor, which has 
already been service-connected.  None of the post-service 
medical reports which have been procured and associated with 
the claims folder indicate a diagnosis of chloracne.  Without 
evidence of a diagnosis of chloracne, service connection for 
this disorder, based on in-service exposure to herbicides, 
cannot be awarded.  Consequently, the Board must deny the 
veteran's claim of entitlement to service connection for 
chloracne, asserted to be secondary to in-service exposure to 
herbicides.  See, 38 U.S.C.A. §§ 1116, 5107 (West 2002) and 
38 C.F.R. §§ 3.307, 3.309, 3.313(a) (2003).  

III.  Service Connection For Degenerative Joint Disease Of 
Multiple Joints, Including The Shoulders, Hands, And Knees

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of degenerative joint disease of 
multiple joints, including the veteran's shoulders, hands, 
and knees.  These reports also do not reflect any complaints 
of pain of the shoulders, hands, and knees.  

Private post-service medical records reflect treatment for 
complaints of knee and shoulder pain on several occasions 
between October 1992 and September 1995.  In June 1994, the 
veteran sought treatment for complaints of right knee pain 
and swelling for approximately one month.  The treating 
physician noted that the veteran had no specific injury to 
his right knee but explained that the veteran "does a lot of 
hard work with his knees at work."  The doctor provided an 
impression of a torn medial meniscus of the right knee.  In 
the following month, the veteran underwent an arthroscopic 
meniscectomy and chrondroplasty of his right knee.  
Subsequently, in October 1994, the veteran sought treatment 
for left shoulder pain over the past 10 years.  The treating 
physician assessed impingement syndrome, early degenerative 
arthritis of the left shoulder, and ulnar nerve neuropathy.  

According to VA medical reports, in July 1995, the veteran 
sought treatment for complaints of pain and bursitis of the 
left shoulder.  Degenerative joint disease was assessed.  A 
VA medical record subsequently dated in December 1995 notes 
that the veteran's medical condition includes status post 
arthroscopic surgery of the right knee as well as low back 
strain.  

In March 1996, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, he 
complained of pain and discomfort in his shoulders.  He 
specified that he has arthritis in his shoulders and 
experiences, as a result of this condition, severe pain when 
he moves his upper arms.  In addition, he described some 
difficulty mainly with his left leg and, to a lesser degree, 
with his right leg.  In particular, he noted that such 
difficulties include giving out of his left leg without 
warning and without any significant pain when he stands 
(which occurs approximately two to three times per day) as 
well as tingling and burning sensations and numbness in his 
left calf (particularly in the posterior aspect of this 
extremity) when he is especially active physically (e.g., 
rides a bicycle or walks briskly).  

A neurological evaluation demonstrated what appeared to be a 
mild nerve root irritation syndrome with sensory decreases 
and occasional motor components causing him to have 
intermittent weakness in his left knee.  Further, the 
examiner explained that there were "probably also 
contributory orthopedic problems of arthritis in his major 
joints that cause him to have the difficulty in using his 
extremities."  The examiner specifically stated that, 
neurologically, the veteran had some minor deficits but no 
significantly disability.  

Approximately one week later in April 1996, the veteran 
underwent a VA joints examination.  At that time, he reported 
having developed left shoulder pain five years ago and 
similar pain in his right shoulder three years ago.  He also 
described some occasional numbness in his fourth and fifth 
right fingers.  He made no orthopedic complaints regarding 
his knees or hands.  A physical examination resulted in an 
impression of impingement syndrome of both shoulders.  

Subsequent VA medical records reflect radiographic findings 
of a comminuted fracture of the terminal tuft of the distal 
phalanx of the fifth digit with slight displacement of 
fracture fragments in October 1996.  In May 1997, the veteran 
complained of shoulder pain.  In February 1998, the veteran 
complained of right knee pain and left knee weakness.  X-rays 
taken of both knees showed well-preserved medial and lateral 
joint spaces bilaterally as well as normal patellofemoral 
space.  

VA X-rays taken of the veteran's knees in July 2001 showed 
narrowing of the medial joint space on the right side, 
well-preserved joint space on the left side, and narrowing of 
the patellofemoral space bilaterally.  Additional VA medical 
records reflect outpatient treatment on several occasions 
between February and July 2002 for complaints of shoulder and 
knee pain.  Examiners provided impression of chronic pain 
secondary to degenerative joint disease.  

In November 2002, the veteran sought VA medical care for 
complaints of chronic pain of multiple joints, including his 
knees and shoulders.  The examiner provided an impression of 
chronic pain secondary to degenerative joint disease.  

A private medical report dated in February 2003 includes the 
veteran's complaints of bilateral knee pain.  Following a 
physical examination, the examining physician provided an 
impression of degenerative arthritis of both knees and a 
probable flap tear of the left medial meniscus producing a 
synovitis.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Throughout the current appeal, the veteran has asserted that 
he developed arthritis of multiple joints, including his 
shoulders, hands, and knees during his active military duty.  
He has not described more specific contentions.  

Importantly, the pertinent evidence included in the claims 
folder indicates that a diagnosis of arthritis of the 
veteran's hands has not been made.  In this regard, the Board 
acknowledges that, according to the relevant post-service 
medical records, multiple diagnoses of degenerative joint 
disease of the shoulders and knees has been made.  
Significantly, however, the claims folder contains no 
competent evidence associating the diagnosed degenerative 
joint disease of the veteran's shoulders and knees with his 
active military duty.  

As the Board has discussed in this decision, the service 
medical records are negative for complaints of, treatment 
for, or findings of degenerative joint disease of multiple 
joints, including the veteran's shoulders, hands, and knees.  
The service medical records are completely silent as to any 
complaints of joint pain.  Furthermore, the first 
post-service evidence of a diagnosis of degenerative joint 
disease dated in October 1994 when a private physician 
diagnosed early degenerative arthritis of the veteran's left 
shoulder.  This diagnosis occurred almost 25 years after the 
veteran's separation from active military duty.  

Also, the examiner who conducted the March 1996 VA 
miscellaneous neurological disorders examination concluded 
that the veteran "probably also [had] contributory 
orthopedic problems of arthritis in his major joints that 
cause him to have the difficulty in using his extremities."  
VA physicians who subsequently examined the veteran between 
February and July 2002 for his complaints of shoulder and 
knee pain provided impressions of chronic pain secondary to 
degenerative joint disease.  None of these diagnoses include 
medical opinions associating the degenerative joint disease 
of the veteran's shoulders and knees to his active military 
duty.  

Consequently, the Board must conclude that the available 
evidence of record does not provide a diagnosis of 
degenerative joint disease of the veteran's hands or 
competent evidence of an association between the diagnosed 
degenerative joint disease of the veteran's shoulders and 
knees and his active military duty.  Without such evidence, 
service connection for degenerative joint disease of multiple 
joints, including the shoulders, hands, and knees, cannot be 
granted.  The preponderance of the evidence is, therefore, 
against the veteran's claim for service connection for 
degenerative joint disease of multiple joints, including his 
shoulders, hands, and knees, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for chloracne, asserted to be secondary to 
in-service exposure to herbicides, is denied.  

Service connection for degenerative joint disease of multiple 
joints, including the shoulders, hands, and knees, is denied.  


REMAND

I.  Service Connection For Back Disability

With regard to the veteran's claim for service connection for 
degenerative disc disease of his lumbar spine with right leg 
radiculopathy, the Board notes that the service medical 
records reflect treatment for complaints of back pain in July 
1968.  At that time, the veteran reported that the pain was 
aggravated by his sitting.  

According to relevant post-service medical records, in May 
1988, the veteran sought VA medical treatment for complaints 
of low back pain.  The examiner provided an impression of 
lumbosacral strain.  

Thereafter, in February 1997, the veteran sought VA medical 
care for complaints of low back pain with radiation of 
electric pain down the left leg.  X-rays taken of the 
veteran's lumbosacral spine at that time were unremarkable.  
In January 1998, the veteran again sought treatment for 
complaints of back pain.  Following a physical examination, 
the examiner assessed an upper respiratory infection and 
possible bronchitis.  

VA magnetic resonance imaging (MRI) completed on the 
veteran's lumbar spine in August 2000 reflected some 
peripheral enhancement at the L2-L3 level without enhancement 
in the central part which the examiner felt was "highly 
suggestive of [a] herniated disc fragment with some 
granulation tissue around it."  VA X-rays subsequently taken 
of the veteran's lumbosacral spine in October 2001 showed 
some narrowing of the L4-L5 disc space as well as scoliosis 
convex to the right side.  

In both May and July 2002, as well as in November 2002, the 
veteran sought VA treatment for complaints of chronic pain of 
multiple joints, including his back.  The examiners assessed 
chronic pain secondary to degenerative joint disease.  

A review of the claims folder indicates that the veteran has 
not been accorded a VA examination of his lumbar spine.  In 
view of the in-service episode of complaints of back pain as 
well as the pertinent post-service findings of lumbosacral 
strain in May 1988, some peripheral enhancement at the L2-L3 
level without enhancement in the central part which was 
"highly suggestive of [a] herniated disc fragment with some 
granulation tissue around it" in August 2000, some narrowing 
of the L4-L5 disc space as well as scoliosis convex to the 
right side in October 2001, and chronic pain of the back 
secondary to degenerative joint disease on several occasions 
between May and November 2002, the Board concludes that a 
remand is necessary.  On remand, the veteran should be 
accorded a VA examination to determine the nature, extent, 
and etiology of any diagnosed lumbar spine disability that he 
may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should also procure copies of 
all records of low back treatment that 
the veteran has received at the VA 
Medical Center in Jackson, Mississippi 
since December 2002.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
orthopedic examination to determine the 
nature, extent, and etiology of lumbar 
spine disability shown on evaluation.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

If a lumbar spine disability is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
related to and consistent with the 
veteran's active military duty, including 
the in-service episode of treatment for 
back pain in July 1968.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine with right 
leg radiculopathy.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.   This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



